Per Curiam.
Certiorari to review the order of necessity in a condemnation by the state of a short strip of land for the construction of a part of the Inland Empire Highway.
Chapter 32, p. 116, § 1, Laws of 1921, amending § 5872 Rem. Code, provides:
“In case of condemnation to secure such lands, tbe action shall be brought in tbe name of tbe state . . . and in such action tbe selection of tbe lands by tbe supervisor of highways shall, in the absence of bad faith, arbitrary, capricious or fraudulent action, be conclusive upon the court and judge before which the action is brought that said lands are necessary for the purpose sought.” (Italics ours.)
*400The evidence in this case shows that the condemnation is sought for the purpose of avoiding two bad curves that at present exist in the public roads and streets, and that the road, as condemned, will decrease the length of the highway, prevent bad curvature, and avoid considerable congestion. These facts, far from establishing the bad faith, arbitrariness, capriciousness and fraudulent action required by the statute to be shown in order to nullify the selection, vindicate the selection of' such land, and confirm the finding of necessity made by the lower court. State v. Superior Court, 111 Wash. 542, 191 Pac. 413; State ex rel. Urquhart v. Superior Court, 112 Wash. 34, 191 Pac. 416.
Order affirmed.